Citation Nr: 1641842	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1960.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction is with the Wichita, Kansas RO.

A brief description of the procedural history is necessary to clarify the issues currently before the Board.

In an August 2008 decision, the Board denied the Veteran's September 2003 claim for service connection for bilateral knee disabilities.  In a February 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Bard's August 2008 denial.  

The Veteran petitioned to reopen his claim in April 2010, and, in September 2010, the Wichita, Kansas RO denied reopening.  See September 2010 Rating Decision.  In an October 2010 Statement, the Veteran indicated his disagreement with the RO's denial of reopening his claim for service connection for a bilateral knee disability.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and time limits for initiating an appeal).


The Veteran passed away in January 2011.  The Veteran's surviving spouse subsequently sought entitlement to non-service connected death pension benefits, burial benefits, and Dependency and Indemnity Compensation (DIC).  See March 2011 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child (VA Form 21-534); March 2011 Application for Burial Benefits (VA Form 21-530).  She additionally requested that she be substituted as the appellant for purposes of processing the appeal for service connection for a knee disorder to completion.  See 38 U.S.C.A. §§ 5121; 5121A (West 2014); 38 C.F.R. §§ 3.1000, 3.1010, 20.1302 (2016).  The RO granted the appellant's request to be substituted.  See September 2011 Correspondence from the Wichita, Kansas RO (reflecting the "determination that [the appellant] can be accepted as a substitute claimant in [her] late husband's NOD/appeal case").  

In an August 2011 administrative action, VA's Pension Management Center in St. Paul, Minnesota (Pension Management Center) denied the appellant's claims for VA death pension, DIC, and accrued benefits.  See Correspondence from the Pension Management Center dated August 9, 2011.  Her claim for burial benefits was also denied that same month.  See Correspondence from the Pension Management Center dated August 12, 2011.  She disagreed with the Pension Management Center's determinations.  See September 2011 Statement in Support of Claim (VA Form 21-4138).  See also See 38 C.F.R. §§ 20.200, 20.201, 20.302.  Statements of the Case (SOCs) dated in May 2012 continued to deny the claims, and the Veteran perfected her appeal as to these issues by a May 2012 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016) (setting forth requirements and time limits for perfecting an appeal to the Board).

Meanwhile, a November 2011 SOC continued to deny reopening of the claim for service connection for a bilateral knee disability, and the appellant perfected her appeal as to this issue later that same month.  See id.  See also November 2011 Substantive Appeal (VA Form 9).  

In a May 2014 decision, the Board reopened the claim for service connection for a bilateral knee disability, finding that that the requisite new and material evidence had been submitted.  See May 2014 Board Decision.  However, the Board denied the reopened claim on the merits.  See id.  Furthermore, the Board denied entitlement to non-service connected death pension benefits, denied service connection for the cause of the Veteran's death, and denied entitlement to burial benefits.  See id.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a March 2016 Memorandum Decision, the Court affirmed the Board's decision as concerning the denial of entitlement to service connection for a left knee disability.  See March 2016 Memorandum Decision.  However, the Court vacated the remainder of the Board's decision, including the denial of service connection for a left knee disorder, as well as the intertwined issues of entitlement to service connection for the cause of the Veteran's death, entitlement to death pension benefits, and entitlement to burial benefits, and remanded those matters for readjudication.  See id.  See also Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

The case has since been returned to the Board for further proceedings.

The Board also notes that the Virtual VA and VBMS paperless claims processing systems contain additional documents and records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the further delay, a remand is required in this case to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

In its March 2016 Memorandum Decision, the Court held that the Board erred in finding that the Veteran did not have a diagnosed left knee disability, despite medical evidence that the Veteran had current left knee problems.  In particular, the Court noted the Board's failure to address "the necessity of a medical opinion" in light of such evidence.  In this regard, the Board emphasizes that the Veteran's surviving spouse, as a substitute claimant, has stepped into his shoes for the purpose of processing this appeal to completion.  As noted in the Court's Memorandum Decision, the record in substitution cases is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  See 38 U.S.C.A. § 5121A.  See also Reliford v. McDonald, 27 Vet. App. 297, 302 (2015) ("'[U]nder section 5121A, a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death.'" (quoting Todd v. McDonald, 27 Vet. App. 79, 89 n.5 (2014)).  Accordingly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  


As relevant to the instant case, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i)(2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, as noted in the Court's Memorandum Decision, there is medical evidence of a current left knee pathology.  See, e.g., April 2010 VA Primary Care Note (reflecting the Veteran's complaints of left knee pain and noting his concerns about potential osteoarthritis in the knee/femur); April 2010 VA Addendum (noting that an x-ray revealed "diffuse demineralization" of the left knee with "an indentation along the anterior surface the patella of uncertain etiology possibly . . . post traumatic"); June 2008 VA Physical Medicine Rehabilitation Discharge Note (noting a left knee "flexion contracture" to 25 degrees).  Accordingly, given the Veteran's (and the appellant's) contentions concerning a relationship between his left knee symptomatology and his documented in-service knee pathology, the Board finds that the evidence of record meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with service.  See, e.g., June 2010 Statement in Support of Claim from the Veteran (VA Form 21-4138) (describing his in-service knee pathology which began during his service and continued to the present); August 2011 Correspondence from the Appellant (describing the Veteran's knee disability); Service Treatment Records (STRs) (reflecting diagnoses including Osgood-Schlatter disease and bursitis).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, remand is required to obtain an opinion concerning the nature and likely etiology of any identified left knee disability.

The Board also notes that both the appellant, and the Veteran, during his lifetime, have submitted medical treatise evidence purportedly showing a correlation between his in-service knee condition and his claimed post-service knee pathology.  See, e.g., December 2010 Statement in Support of Claim from the Veteran (on VA Form 21-4138) (submitting medical treatise evidence indicating that "continued activity with Osgood-Schlatter Disease and Bursitis can lead to permanent damage"); October 2011 Statement in Support of Claim from the Appellant (on VA Form 21-4138) (attaching medical literature concerning the potential relationship between bursitis and the development of a flexion contracture in a joint).  In this regard, the Board notes that where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  As such, on remand, the examiner should consider this evidence in providing his requested opinion.


Finally, as discussed in the Court's Memorandum Decision, the remaining claims of entitlement to service connection for the cause of the Veteran's death, entitlement to death pension benefits, and entitlement to burial benefits are dependent upon resolution of the service-connection claim.  See Harris, 1 Vet. App. at 183; Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  Therefore, after the RO has conducted the development on appeal, the issues of service connection for the cause of the Veteran's death, entitlement to death pension benefits, and entitlement to burial benefits should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file and a copy of this REMAND to an appropriate VA examiner (if possible, an orthopedist) to determine the nature and etiology of his claimed left knee condition.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

Following a complete review of the claims file, to include a thorough review of the Veteran's medical treatment records and clinical history, the VA examiner must diagnose and describe in detail all current left knee disorders found to have been present during the Veteran's lifetime.


In this regard, the VA examiner must address all evidence of left knee flexion contracture, as well as any radiographic evidence of left knee pathology.  The examiner must specifically consider and address the June 2008 VA Physical Medicine Rehabilitation Discharge Note reflecting a left knee "flexion contracture"; the April 2010 VA Primary Care Note reflecting the Veteran's complaints of left knee pain; and the April 2010 VA Addendum noting that an x-ray revealed "diffuse demineralization" of the left knee with "an indentation along the anterior surface the patella of uncertain etiology possibly . . . post traumatic."

As to each identified disorder (i.e. left knee flexion contracture, left knee demineralization; post-traumatic changes, etc.), the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current left knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

In addition, if any arthritis is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that such left knee arthritis became manifest to a degree of 10 percent within one year from date of termination of service.

In rendering this opinion, the examiner must consider and address the statements of the Veteran and his spouse concerning the onset of left knee symptoms during active service and the continuity of left knee symptomatology since that time.  See June 2010 Statement in Support of Claim from the Veteran (VA Form 21-4138) (describing his in-service knee pathology which began during his service and continued to the present); August 2011 Correspondence from the Appellant (describing the Veteran's knee disability).  In this regard, the examiner is advised that the Veteran and his surviving spouse are competent to report his symptoms and history, and such statements by the Veteran and his surviving spouse regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the reports of the Veteran or his surviving spouse regarding his history, the examiner must provide a reason for doing so.

The examiner must also address the Veteran's in-service knee pathology, variously diagnosed in his service treatment records as bursitis and Osgood-Schlatter disease.  See, e.g., October 1958 Clinical Consultation Report (reflecting a diagnosis of Osgood-Schlatter disease resulting in "rather typical fragmentation of the tibial tuberosity" and noting associated bursitis); October 1958 Sick Call Treatment Record (reflecting treatment for his knee condition including injections of hydrocortisone and "procaine"); September 1959 Clinical Consultation Report (again diagnosing Osgood-Schlatter disease but returning him from a limited profile to full duty).


If the VA examiner determines that any diagnosed disorder affecting the Veteran's left knee is related to the Osgood-Schlatter disease and associated bursitis diagnosed during the Veteran's active service, the examiner must provide an opinion as to whether any such left knee condition clearly and unmistakably (i.e., highest degree of medical certainty) preexisted the Veteran's entry into active service in July 1957.  

If the VA examiner determines that a left knee condition did clearly and unmistakably preexist his active service, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any preexisting left knee disability underwent an increase in severity during his service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?  

If the VA examiner determines that it is at least as likely as not that a left knee condition underwent an increase in severity during the Veteran's active service, the VA examiner must offer an opinion as to whether the increase in severity of any such left knee condition was clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease?

In this regard, in the context of these opinions, the VA examiner should also consider and address the medical treatise evidence submitted by the Veteran and his surviving spouse purportedly showing a correlation between his in-service knee condition and his claimed post-service knee pathology.  See, e.g., December 2010 Statement in Support of Claim from the Veteran (on VA Form 21-4138) (submitting medical treatise evidence indicating that "continued activity with Osgood-Schlatter Disease and Bursitis can lead to permanent damage"); October 2011 Statement in Support of Claim from the Appellant (on VA Form 21-4138) (attaching medical literature concerning the potential relationship between bursitis and the development of a flexion contracture in a joint).  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term "clearly and unmistakably" means obvious and manifest.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.


3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, to include entitlement to service connection for the cause of the Veteran's death, entitlement to death pension benefits, and entitlement to burial benefits.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

